UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7042


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA MCKAYE JOYCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cr-00103-AWA-DEM-1)


Submitted: July 30, 2021                                          Decided: August 3, 2021


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua McKaye Joyce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua McKay Joyce appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying the motion

for compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(stating standard of review). Accordingly, we affirm for the reasons stated by the district

court. United States v. Joyce, No. 2:17-cr-00103-AWA-DEM-1 (E.D. Va. July 1, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2